Order entered October 7, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01003-CV

                     LAVON SPECIAL UTILITY DISTRICT, Appellant

                                                  V.

                   TIERONE CONVERGED NETWORKS, INC., Appellee

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 429-05006-2014

                                             ORDER
       The reporter’s record in this case has not been filed. By letter dated September 21, 2015,

the Court advised appellant the Court would submit this appeal without a reporter’s record unless

the Court received written verification from appellant within ten days of the date of the letter that

(1) appellant has requested preparation of the reporter’s record; and (2) has paid or made

arrangements to pay the reporter’s fee or is entitled to proceed without payment of costs. To date

we have received no response. Accordingly, the Court ORDERS this case submitted without the

reporter’s record. See TEX. R. APP. P. 37.3(c).
       Appellant shall file its brief on or before November 9, 2015. We notify appellant that

failure to file a brief in this case will result in dismissal for want of prosecution. See TEX. R.

APP. P. 38.8(a)(1).


                                                    /s/     ELIZABETH LANG-MIERS
                                                            JUSTICE